
	
		I
		111th CONGRESS
		1st Session
		H. R. 3159
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Smith of Nebraska
			 (for himself, Mr. Kissell, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To provide for the apportionment of funds to airports for
		  fiscal years 2011 and 2012 based on passenger boardings during calendar year
		  2008 to prevent additional harm to airports already harmed by the financial
		  crisis, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Airport Relief Act of
			 2009.
		2.Apportionment of
			 funds for certain airport projectsSection 47114(c)(1) of title 49, United
			 States Code, is amended by adding at the end the following:
			
				(H)Special rule for
				fiscal years 2011 and 2012Notwithstanding subparagraph (A), the
				Secretary shall apportion to the sponsor of an airport for fiscal year 2011 or
				fiscal year 2012 an amount based on the number of passenger boardings at the
				airport in calendar year 2008 if the airport had—
					(i)fewer than 10,000 passenger boardings in
				the calendar year used to calculate the apportionment for that fiscal year
				under subparagraph (A); and
					(ii)10,000 or more
				passenger boardings in calendar year
				2008.
					.
		
